Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/15/2021, wherein claims 1-3,5-9,11-20 are pending. 

Drawings

The drawings filed 9/26/2019 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the applicant should point out and/or describe how the drawings show “the insert forms a left shoe or right shoe orientation by having at least one heat seal dot component offset from a center of the insert”(claim 1) and “at least one of the plurality of heat seal dot components is  offset from the center  of the insert such that the shoe insert automatically forms a left shoe or a right shoe” (claim 18), or cancel these limitations from the claim(s).  No new matter should be entered. The examiner notes that fig. 3 does not show heat seal dot component(s) being offset from a centerline dividing the left side of the insert from the right side of the insert the shoe because the applicant has put on the record that figs. 2 and 3 are the same embodiment  (see applicant remarks filed 3/16 2020, pg. 7 under heading “drawing objections”) and fig. 2 shows the heat seal dot components centered. Therefore, the heat seal dot components must be in the same location in fig. 3. If the applicant submits a new drawing showing the heat seal dot components on one side of a vertically extending centerline, it will present new matter because the particular placement and spacing of heat seal dot components from the centerline is not disclosed in the originally filed application. Please review examiner’s response to arguments for further explanation.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 11,12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if “at least one heat seal dot component offset from a center of the insert” is referring to at least one heat seal dot component being offset from a horizontal centerline dividing the front of the insert from the back of the insert, or referring to at least one heat seal dot component being offset from a vertical centerline dividing the left side of the insert from the right side of the insert, or referring to at least one heat seal dot component being offset from a point on the insert where a Please clarify.  For the purpose of the prior art rejection, the examiner is interpreting this limitation to mean at least one heat seal dot component is offset from a horizontal centerline dividing the front of the insert from the back of the insert. The prior art would be equally applicable to the interpretation that at least one heat seal dot component is offset from a point on the insert where a vertical centerline and horizontal centerline cross.
Regarding claim 18, it is unclear if “at least one of the plurality of heat seal dot components is  offset from the center  of the insert” is referring to at least one of the plurality of heat seal dot components being offset from a horizontal centerline dividing the front of the insert from the back of the insert, or referring to at least one of the plurality of heat seal dot components being offset from a vertical centerline dividing the left side of the insert from the right side of the insert, or referring to at least one of the plurality of heat seal dot components being offset from a point on the insert where a vertical centerline and horizontal centerline cross. Please clarify.  For the purpose of the prior art rejection, the examiner is interpreting this limitation to mean at least one of the plurality of heat seal dot components is offset from a horizontal centerline dividing the front of the insert from the back of the insert. The prior art would be equally applicable to the interpretation that at least one of the plurality of heat seal dot components is offset from a point on the insert where a vertical centerline and horizontal centerline cross.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (U.S. Patent No. 6971135) in view of Medrano (U.S. Patent No. 4571853) in view of Batsford (U.S. Patent No. 5769231).

Regarding claim 1, Nadler teaches a shoe insert (10)(abstract)(figs. 1-4), comprising: a  material (22,24)(col. 3, lines 13-20), to fit within various styles of shoes (the preceding limitation “to fit..” is considered to be functional language and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation)(would reasonably fit within various styles of shoes) the material is sealed around end edges (col. 3, lines 13-20) excluding an area for a self sealing inflation valve (16) (check valve, col. 3, lines 41-50, a check valve is considered self sealing because a check valve only allows air flow in one direction and blocks backward flow of air), and wherein the material is a single piece of multi layered material (22,24)(col. 3, lines 13-20) and wherein a sealed area (interior of 14) is created within an inner area of the shoe insert (col. 3, lines 1-20) and the shoe insert further comprises a heat seal dot component (42,38) to create separation zones between at least a first (20) and central section (see annotated fig. )and to direct an orientation of the shoe insert so that the shoe insert automatically forms a left shoe or right shoe orientation by having at least one heat seal dot component (38,42) offset from a center of the insert (38,42 is forward of a horizontal centerline dividing the front half from the rear half and therefore also offset from a center point of the insert (figs. 1,2), and the shoe insert can be inflated after being inserted into the shoe, and therefore would automatically form a left shoe or right shoe orientation by conforming to the shoe it is placed within as it inflates. 38,42 enables movement of the toe portion to fit the shape of the shoe (col. 3, lines 51-65), and therefore as the shoe insert inflates, the heat seal dot component  enables automatically forming a left or right shoe orientation, fig. 2, col. 3, lines 9-11, 51-65); but doesn’t specifically teach the material is extruded, printed on and die cut, the shoe insert further comprises a plurality of heat seal dot components to create separation zones between at least a first section, a central section and a back section, wherein the single piece of extruded multi-layer material is polyethylene or polypropylene material.
It is noted that “extruded material” and “die cut” recite  product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Nadler discloses the structural limitations as claimed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the plastic sheeting taught by Nadler by extrusion to provide a uniform plastic sheet with a consistent cross section to create a uniform and consistent product and to have die cut the material in order to provide clean edges in a consistent manner.
Nadler fails to teach the extruded material is polyethylene or polypropylene material with printing, and the central section comprises a plurality of heat seal dot components.
Medrano teaches a shoe insert (figs. 1-3) made of polyethylene material (col. 3, lines 5-25) with printing on it (col. 3, lines 5-26). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the extruded material of Nadler out of polyethylene in view of Medrano because polyethylene is a known flexible plastic material that would retain air within the shoe insert. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07) and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have printed a pattern in view of Medrano on the material of Nadler in order to provide a novel and pleasing appearance to the shoe insert (col. 3, lines 5-26 of Medrano). Furthermore, a change in aesthetic (ornamental) design generally will not support patentability (MPEP 2144.04(I)) In re Seid, 73 USPQ 431.
The Nadler/Medrano combined reference fails to teach the central section comprises a plurality of heat seal dot components.
Batsford teaches an inflatable packaging cushioning device (10)(abstract) having a valve (20) (col. 3, lines 25-35) and a plurality of heat seal dot components (12)(col. 2, lines 50-62, col. 3, lines 35-40) spaced along a longitudinal axis (fig. 1), wherein each heat seal dot component (12) is  either forward or rearward of a centerline of the insert (centerline extending horizontally between top and bottom)(fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second heat seal dot component between the central and back sections on the longitudinal axis of the Nadler/Medrano combined reference in view of Batsford such that the shoe insert comprises a plurality of heat seal dot components to create separation zones between, first, central and back sections, and to have modified the valve structure to accommodate the second heat seal dot component in view of Batsford in order to direct airflow and prevent ballooning to better retain a desired shape (col. 3, lines 18-21 of Batsford).
Regarding claim 2, the Nadler/ Medrano/Batsford combined reference further teaches the inner area of the die cut (interior of outermost edges of 14)   has at least two sealed areas (both heat seal dot components and 26).
Regarding claim 3, the Nadler/ Medrano/Batsford combined reference further teaches the front section (20)(figs. 3,4) comprises a conical shape for insertion into a toe box area of a shoe (figs. 3,4)(appears to have a similar shape to applicant as is shown in figs. 3,4 of applicant’s drawings). 

Regarding claim 5, the Nadler/ Medrano/Batsford combined reference further teaches the plurality of heat seal dot components forces air outward and upward to protect a vamp and lace area of the shoe (fig. 4 of Nadler and as modified by Batsford) (the preceding limitation is considered to be functional language and therefore because the prior art structure is capable of performing the function, it meets the claim limitation)(would reasonably force air outward and upward to protect a vamp and lace area of the shoe).

Regarding claim 6, Although the Nadler/ Medrano/Batsford combined reference doesn’t specifically mention the plurality of heat seal dot components are inserted during the die cutting process, It is noted that “the plurality of heat seal dot components is inserted during the die cutting process” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The Nadler/ Medrano/Batsford combined reference discloses the structural limitations as claimed above.
Regarding claim 7, the Nadler/ Medrano/Batsford combined reference further teaches the back section (see annotated fig.) comprises a cylindrical shape (B).
Regarding claim 8, the Nadler/ Medrano/Batsford combined reference further teaches the back section (see annotated fig.) includes the self-sealing inflation valve (at 16) (check valve, col. 3, lines 41-50)(figs. 1,3,4).
Regarding claim 9, the Nadler/ Medrano/Batsford combined reference further teaches the self-sealing inflation valve is a one-way inflation valve (check valve, col. 3, lines 41-50)(a check valve is a way one way valve).
Regarding claim 11, the Nadler/ Medrano/Batsford combined reference further teaches the shoe is at least one of men's footwear, women's footwear, children's footwear, athletic footwear, formal footwear, casual footwear, and boots (the preceding limitation is considered to recite a functionality of applicant’s invention (the shoe has not been positively claimed) and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation, abstract, fig. 4).
Regarding claim 12, the Nadler/ Medrano/Batsford combined reference discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the entire inside or outside of the shoe insert printed with branded graphics and messaging since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983)(MPEP 2111.05).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of branded graphic and message does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. branded graphic and messaging and the substrate e.g. the entire inside or outside of the shoe insert which is required for patentability.


    PNG
    media_image1.png
    418
    768
    media_image1.png
    Greyscale

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (U.S. Patent No. 6971135) in view of Christensen et al. (U.S. Patent No. 7395617).
Regarding claim 13, Nadler teaches  a shoe insert(10)(abstract)(figs. 1,3,4), comprising: a single piece of multi-layer material (22,24)(col. 3, lines 13-20) configured to fit within various styles of shoes, boots, and sandals (abstract)(capable of fitting within various styles of shoes, boots, and sandals) such that the extruded material is sealed around end edges (col. 3, lines 13-20, fig. 1); and wherein the single piece of multi-layer material comprises a first section (20), a central section (A), and a back section (C) the central section (A) comprises at least one heat seal dot component (40) (col. 3, lines 34-40), wherein the end edges with the at least one heat seal dot form the sealed insert (figs. 1-4, form the shoe insert along with other components such as the extruded material); but doesn’t specifically teach the material is an extruded recyclable polyethylene and nylon resin, printed on, and die cut.
It is noted that “extruded material” and “die cut” recite  product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Nadler discloses the structural limitations as claimed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the plastic sheeting taught by Nadler by extrusion to provide a uniform plastic sheet with a consistent cross section to create a uniform and consistent product and to have die cut the material in order to provide clean edges in a consistent manner.
Nadler fails to teach the material is recyclable polyethylene and nylon resin and printed on.
Christensen teaches an inflatable shoe bladder (para. 19) that is printed on (para. 26) and made of polyethylene and nylon resin that can be recycled (para. 20).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the extruded material of Nadler out of recyclable polyethylene and nylon resin in view of Christensen because recyclable polyethylene and nylon resin are known flexible plastic materials that would retain air within the shoe insert. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). In addition, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have printed a pattern on the extruded material of Nadler as taught by Christensen because doing so  would provide less contact between the interior surfaces 
of the top and bottom layers of the shoe insert, to avoid adhesion or sticking between the two layers and would reduce or eliminate noise in fluid channels
by providing additional flow clearances to improve air movement between the top and bottom layers (para. 24 of Christensen).
Regarding claim 14, the Nadler/ Christensen combined reference further teaches the front section (20)(figs. 3,4) comprises a conical shape for insertion into a toe box area of a shoe (figs. 3,4)(appears to have a similar shape to applicant as is shown in figs. 3,4 of applicant’s drawings).
Regarding claim 15, the Nadler/ Christensen combined reference further teaches the central section (A) comprises at least one heat seal dot component (40)(fig. 3)(col. 3, lines 34-40) that forces air outward and upward to protect a vamp and lace area of the shoe (capable of forcing air outward and upward to protect a vamp and lace area of the shoe)(fig. 4).
Regarding claim 16, the Nadler/ Christensen combined reference further teaches the back section (C) comprises a cylindrical shape (B)
Regarding claim 17, the Nadler/ Christensen combined reference further teaches the back section (C) comprises a one way inflation valve (at 16) (check valve, col. 3, lines 41-50)(figs. 1,3,4).

    PNG
    media_image2.png
    589
    731
    media_image2.png
    Greyscale



	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (U.S. Patent No. 6971135) in view of Medrano (U.S. Patent No. 4571853) in view of Batsford (U.S. Patent No. 5769231).

Regarding claim 18, Nadler teaches a shoe insert (10)(abstract)(figs. 1-4), comprising a single piece of multi-layer material (22,24)(col. 3, lines 13-20)  configured to fit within various styles of shoes, boots, and sandals (abstract)(capable of fitting within various styles of shoes, boots, and sandals); and wherein the single piece multi-layer material comprises a first section (20), a central section (A1), and a back section (C1) and wherein the front section comprises a conical shape insertion into a toe box area of a shoe (fig. 4)(appears to have a similar shape to applicant as is shown in fig. 4 of applicant’s drawings) and the central section (A1) comprises a heat seal dot component (40)(fig. 3)(col. 3, lines 34-40) that forces air outward and upward to protect a vamp and lace area of the shoe (capable of forcing air outward and upward to protect a vamp and lace area of the shoe)(fig. 4); and wherein the back section (C1) comprises a one way inflation valve (at 16) (check valve, col. 3, lines 41-50)(figs. 1,3,4) and at least one  heat seal dot component (40) is off set from a center of the insert (40 is forward of a horizontal centerline dividing the front half from the rear half and therefore also offset from a center point of the insert) such that the shoe insert automatically forms a left shoe or a right shoe orientation (the shoe insert can be inflated after being inserted into the shoe, and therefore would automatically form a left shoe or right shoe orientation by conforming to the shoe it is placed within as it inflates (col. 3, lines 9-11,51-65, figs. 2,3). 40  enables movement of the toe portion to fit the shape of the shoe(col. 3, lines 51-65), and therefore as the shoe insert inflates, 40 enables automatically forming a left or right shoe orientation); but fails to teach the material is an extruded polyethylene or polypropylene material, printed  on and die cut, and the central section comprises a plurality of heat seal dot components.
It is noted that “extruded material” and “die cut” recite  product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Nadler discloses the structural limitations as claimed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the plastic sheeting taught by Nadler by extrusion to provide a uniform plastic sheet with a consistent cross section to create a uniform and consistent product and to have die cut the material in order to provide clean edges in a consistent manner.
Nadler fails to teach the extruded material is a polyethylene or polypropylene material with printing, and the central section comprises a plurality of heat seal dot components.
Medrano teaches a shoe insert (figs. 1-3) made of polyethylene material (col. 3, lines 5-25) with printing on it (col. 3, lines 5-26). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the extruded material of Nadler out of polyethylene in view of Medrano because polyethylene is a known flexible plastic material that would retain air within the shoe insert. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07) and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have printed a pattern in view of Medrano on the material of Nadler in order to provide a novel and pleasing appearance to the shoe insert (col. 3, lines 5-26 of Medrano). Furthermore, a change in aesthetic (ornamental) design generally will not support patentability (MPEP 2144.04(I)) In re Seid, 73 USPQ 431.
The Nadler/Medrano combined reference fails to teach the central section comprises a plurality of heat seal dot components.
Batsford teaches an inflatable packaging cushioning device (10)(abstract) having a valve (20) (col. 3, lines 25-35) and a plurality of heat seal dot components (12)(col. 2, lines 50-62, col. 3, lines 35-40) spaced along a longitudinal axis (fig. 1) in a central section (between outer boundaries of 12, i.e., from upper boundary of top 12, to lower boundary of bottom 12, fig. 1), wherein each heat seal dot component (12) is  either forward or rearward of a centerline of the insert (centerline extending horizontally between top and bottom)(fig. 1)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second heat seal dot component spaced along a longitudinal axis in the central section in view of Batsford and to have modified the valve structure to accommodate the second heat seal dot component in view of Batsford in order to direct airflow and prevent ballooning to better retain a desired shape (col. 3, lines 18-21 of Batsford).

Regarding claim 19, although the Nadler/ Medrano combined reference doesn’t specifically mention the plurality of heat seal dot components are inserted during the die cutting process, It is noted that “the plurality of heat seal dot components are inserted during the die cutting process” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The Nadler/ Medrano combined reference discloses the structural limitations as claimed above.
Regarding claim 20, the Nadler/ Medrano combined reference discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the entire inside or outside of the shoe insert printed with branded graphics and messaging since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983) (MPEP 2111.05).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of branded graphic and message does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. branded graphic and messaging and the substrate e.g. she entire inside or outside of the shoe insert which is required for patentability.

    PNG
    media_image3.png
    363
    500
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the figures show every feature of applicant’s invention and prior statements are not an admission that figures 2 and 3 are identical embodiments, the examiner contends that applicant remarks filed 3/16/2020, pg. 7 under heading “drawing objections” specifically recites “The drawings were objected to as the Examiner states it is unclear if Figures 2 and 3 are supposed to show the same embodiments. One skilled in the art would recognize they show the same embodiment but from different viewpoints. Moreover, from the specification it is clear that FIG. 3 shows the insert inflated rather than just removed from the matrix as in FIG 2 which can have an impact on how the dot components look to a viewer.” Therefore, fig. 3 is considered to show the same embodiment as fig. 2 and therefore doesn’t disclose heat seal dot(s) off set from a vertical centerline. Although the spec recites that in fig. 3, 18 is used to direct the front portion to a right foot configuration (para. 30), applicants spec also recites that if the dot is disposed centrally, the front portion of the insert can be pivoted around the dot to a left or right position (para. 29). It seems that fig. 3 is showing the front portion pivoted around the dot particularly in view of applicant’s remarks from 3/16.
Regarding applicant’s argument that Nadler fails to teach the shoe insert automatically forms a left shoe or a right shoe orientation by having at least one heat seal dot component offset from a center of the insert, the examiner contends that Nadler discloses the shoe insert automatically forms a left shoe or right shoe orientation by having  at least one heat seal dot component offset from a center of the insert (col. 3, lines 9-11, 51-65) because the shoe insert can be inflated after being inserted into the shoe (col. 3, lines 9-11). Therefore, the shoe insert would automatically form a left shoe or right shoe orientation by conforming to the shoe it is placed within as it inflates. The heat seal dot component (38,32; or 40) enables movement of the toe portion to fit the shape of the shoe (col. 3, lines 51-65), and therefore as the shoe insert inflates, the heat seal dot component  enables automatically forming a left or right shoe orientation. Human intervention is not involved in the toe portion of the shoe insert turning towards the left or right when inflating within the shoe to form a left or right shoe orientation and therefore, the shoe insert is considered to automatically form a left of right shoe orientation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732